Case 8:19-cv-01300-SCB-AEP Document 12 Filed 07/17/19 Page 1 of 3 PageID 58




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ELDIE MONTES,

       Plaintiff,                          Case No.: 8:19-cv-1300-SCB-AEP
 v.

 MIDLAND CREDIT MANAGEMENT, INC.,
 and SYNCHRONY BANK

       Defendant.

                                     /

   CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
  DISCLOSURE STATEMENT OF DEFENDANT SYNCHRONY BANK

      The undersigned counsel of record for Defendant Synchrony Bank

(“Synchrony”) hereby discloses the following:

      1. The name of each person, attorney, association of persons, firm, law
firm, partnership, and corporation that has or may have an interest in the
outcome of this action – including subsidiaries, conglomerates, affiliates,
parent corporations, publicly-traded companies that own 10% or more of a
party’s stock, and all other identifiable legal entities related to any party in
the case:
          a) Plaintiff, Eldie Montes;

         b) Counsel for Plaintiff:

               i.   Law Office of Michael A. Ziegler, P.L.;
              ii.   Michael A. Ziegler, Esq.;
             iii.   Kaelyn Steinkraus, Esq.

         c) Defendant Synchrony Bank;
Case 8:19-cv-01300-SCB-AEP Document 12 Filed 07/17/19 Page 2 of 3 PageID 59




         d) Counsel for Defendant Synchrony Bank;

                i.   Brandon T. White, Esq.;
               ii.   Raymond Hora, Esq.;
              iii.   Marian G. Kennady, Esq.
              iv.    Reed Smith, LLP.

      Synchrony Bank is a wholly-owned subsidiary of Synchrony Financial.
Synchrony Financial is a publicly traded company of which no entity or shareholder
owns ten percent or more of its publicly traded shares. Synchrony Financial also has
no parent corporation and no publicly held affiliates.

2. The name of every other entity whose publicly-traded stock, equity, or debt
may be substantially affected by the outcome of the proceedings:

      None.

3. The name of every other entity which is likely to be an active participant in
the proceedings, including the debtor and members of the creditors’ committee
(or twenty largest unsecured creditors) in bankruptcy cases:

      None.

4. The name of each victim (individual or corporate) of civil and criminal
conduct alleged to be wrongful, including every person who may be entitled to
restitution:

      Other than the parties to this lawsuit, Synchrony is unaware of any alleged
victims.

      I hereby certify that, except as disclosed above, I am unaware of any actual or

potential conflict of interest involving the district judge and magistrate judge

assigned to this case, and will immediately notify the Court in writing on learning of

any such conflict.




                                         -2-
Case 8:19-cv-01300-SCB-AEP Document 12 Filed 07/17/19 Page 3 of 3 PageID 60



Dated: July 17, 2019.                   Respectfully submitted,


                                        By: /s/ Brandon T. White
                                        BRANDON T. WHITE, ESQ.
                                        Florida Bar No. 106792
                                         Email: bwhite@reedsmith.com
                                        RAYMOND HORA, ESQ.
                                        Florida Bar No.: 379580
                                        Email: rhora@reedsmith.com
                                        MARIAN G. KENNADY
                                        Florida Bar No. 379580
                                        Email: mkennady@reedsmith.com
                                        REED SMITH LLP
                                        1001 Brickell Bay Drive, Suite 900
                                        Miami, FL 33131
                                        Telephone: (786) 747-0222
                                        Facsimile: (786) 747-0299
                                        Attorneys for Synchrony Bank

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 17, 2019, I electronically filed a true and

correct copy of the foregoing document using the Court’s CM/ECF system, which

will send notification of such filing to all counsel on record.



                                                        /s/Brandon T. White
                                                        Brandon T. White, Esq.




                                          -3-
